   ANDREW R. MUEHLBAUER, ESQ.
 1 Nevada Bar No. 10161

 2 MUEHLBAUER LAW OFFICE, LTD.
   7915 West Sahara Ave., Suite 104
 3 Las Vegas, Nevada 89117
   Telephone: 702.330.4505
 4 Facsimile: 702.825.0141
   andrew@mlolegal.com
 5

 6 Liaison Counsel for Lead Plaintiff and the Class
   [Additional counsel on signature page]
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
    MINGBO CAI, Individually and On Behalf          Case No. 2:18-cv-01471-JCM-VCF
10 of All Others Similarly Situated,

11
                         Plaintiff,                 STIPULATION AND PROTECTIVE
12                                                  ORDER GOVERNING THE
           v.                                       PRODUCTION, EXCHANGE, AND
13                                                  FILING OF CONFIDENTIAL MATERIAL
     SWITCH, INC., ROB ROY, GABE
14
     NACHT,        ZAREH     SARRAFIAN,             [Discovery Matter Referred to Magistrate
15   DONALD SNYDER, TOM THOMAS,                     Judge Cam Ferenbach]
     BRYAN WOLF, GOLDMAN SACHS &
16   CO. LLC, J.P. MORGAN SECURITIES
     LLC, BMO CAPITAL MARKETS CORP.,
17   WELLS FARGO SECURITIES, LLC,
     CITIGROUP GLOBAL MARKETS INC.,
18
     CREDIT       SUISSE     SECURITIES,
19   JEFFERIES      LLC,    BTIG,   LLC,
     RAYMOND JAMES & ASSOCIATES,
20   INC., STIFEL, NICOLAUS & COMPANY,
     INC.    and    WILLIAM   BLAIR   &
21   COMPANY, L.L.C.,
22
                            Defendants
23

24

25

26

27

28

                                      STIPULATED PROTECTIVE ORDER
 1 1.       PURPOSES AND LIMITATIONS

 2          Discovery in this Action (as defined below) is likely to involve production of confidential,

 3 proprietary, or private information for which special protection from public disclosure and from

 4 use for any purpose other than prosecuting this litigation is likely warranted. Additionally, nearly

 5 all of information to be produced will be produced by Switch.              Unauthorized disclosure,

 6 duplication, and/or digital proliferation of Switch’s information stands to cause harm and/or

 7 increase the risk of espionage, terrorism, and sabotage or cyber-attack; not only for Switch but

 8 also for its customers and vendors. Such confidential and proprietary materials and information

 9 consist of, among other things, technical details related to services (e.g. IP addresses, service

10 addresses, points of service, etc.), confidential business or financial information, information

11 regarding confidential business practices, or other confidential research, development, or

12 commercial information (including information implicating privacy rights of third parties), or

13 information otherwise generally unavailable to the public. Accordingly, Lead Plaintiff Oscar

14 Farach (“Plaintiff”) and Defendants Switch Inc., Rob Roy, Gabe Nacht, Zareh Sarrafian, Donald

15 Snyder, Tom Thomas, Bryan Wolf, Goldman Sachs & Co. LLC, J.P. Morgan Securities LLC,

16 BMO Capital Markets Corp., Wells Fargo Securities LLC, Citigroup Global Markets Corp., Credit

17 Suisse Securities, Jefferies LLC, BTIG, LLC, Raymond James & Associates, Inc., Stifel, Nicolaus

18 & Company, Inc., and William Blair & Company, LLC (collectively, “Defendants,” and together

19 with Plaintiff, the “Parties”) hereby stipulate to and petition the Court to enter the following

20 Stipulated Protective Order (“Order”). The Parties acknowledge that this Order does not confer

21 blanket protections on all disclosures or responses to discovery and that the protection it affords

22 from public disclosure and use extends only to the limited information or items that are entitled to

23 confidential treatment under the applicable legal principles. The Parties further acknowledge, as

24 set forth in Section 13.3 below, that this Order does not entitle them to file confidential

25 information under seal without Court Approval. Local Rule 10-5 sets forth the procedures that

26 must be followed and the standards that will be applied when a party seeks permission from the

27 Court to file material under seal.

28
                                        STIPULATED PROTECTIVE ORDER
                                                     1
 1 2.       GOOD CAUSE STATEMENT

 2          This Action is likely to involve financial, technical, and/or proprietary information for

 3 which special protection from public disclosure and from use for any purpose other than

 4 prosecution of this Action is warranted.          Such confidential and proprietary materials and

 5 information consist of, among other things, personal identity information, confidential business or

 6 financial information, technical information, regarding highly sensitive customer information,

 7 mission critical services, confidential business practices, and/or other confidential commercial

 8 information (including information implicating privacy rights of third parties), or which may be

 9 privileged or otherwise protected from disclosure under state or federal statutes, court rules, case

10 decisions, or common law. Accordingly, a protective order for such information is justified in this

11 matter to: (1) expedite the flow of information, (2) facilitate the prompt resolution of disputes over

12 confidentiality of discovery materials, (3) adequately protect information the Parties are entitled to

13 keep confidential, including information of a personal, confidential, or sensitive nature regarding

14 any individual and to mitigate digital proliferation and the corresponding risk of sabotage,

15 espionage, terrorism, or cyber-attack, (4) ensure that the Parties are permitted reasonable,

16 necessary uses of such material in preparation for and in the conduct of trial, (5) address their

17 handling at the end of the litigation, and (6) serve the ends of justice. It is the intent of the Parties

18 that information will not be designated as confidential for tactical reasons and that nothing be so

19 designated without a good faith belief that it has been maintained in a confidential, non-public

20 manner, and there is good cause why it should not be part of the public record of this case.

21 3.       DEFINITIONS

22          3.1     Action: Mingbo Cai v. Switch Inc., et al., Case No. 2:18-cv-01471-JCM-VCF (D.

23 Nev.)

24          3.2     Challenging Party: a Party or Non-Party that challenges the designation of

25 information or items under this Order.

26          3.3

27                  (a)     “CONFIDENTIAL” Information or Items: information (regardless of how it

28
                                       STIPULATED PROTECTIVE ORDER
                                                    2
 1 is generated, stored or maintained or tangible things that qualify for protection under Federal Rule

 2 of Civil Procedure 26(c, and as specified above in the Good Cause Statement. Information or

 3 documents that are available to the public may not be designated as Confidential Information.

 4                 (b     “HIGHLY CONFIDENTIAL INFORMATION”: includes any Party’s

 5 confidential information such as passwords, technical design specifications, equipment serial

 6 numbers, equipment model numbers, Sector numbers, cage number, IP addresses, social security

 7 numbers, and account numbers. By way of example, Switch has attached, as Exhibit B, a copy of

 8 the various data that merit a “Highly Confidential Information” designation for Switch. The

 9 Parties agree that the producing Party may produce the Highly Confidential Information after

10 narrowly redacting such information, subject to the receiving Party’s right to challenge the

11 redaction. To the extent a party challenges another Party’s redaction and the Court orders

12 disclosure, the parties will work in good faith to agree on the handling of such Highly Confidential

13 Information.

14          3.4    Counsel: (1 attorneys who have been retained to represent or advise a Party to this

15 Action and who have appeared in this Action on behalf of that Party or are affiliated with a law

16 firm which has appeared on behalf of that Party, or have otherwise advised a Party to this Action

17 in connection with the Action, including support staff; (2 attorneys who are employees of a Party

18 to this Action; and/or (3 attorneys representing an insurer or indemnitor of any Defendant,

19 including the insurer’s or indemnitor’s legal personnel.

20          3.5    Designating Party: a Party or Non-Party that designates information or items that it

21 produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

22 CONFIDENTIAL.”

23          3.6    Disclosure or Discovery Material: all items or information, regardless of the

24 medium or manner in which it is generated, stored, or maintained (including, among other things,

25 testimony, transcripts, and tangible things, that are produced or generated in disclosures or

26 responses to discovery in this matter.

27          3.7    Expert: a person with specialized knowledge or experience in a matter pertinent to

28
                                     STIPULATED PROTECTIVE ORDER
                                                  3
 1 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 2 consultant in this Action. This definition includes any technical experts, discovery experts, and

 3 professional jury or trial consultants retained in connection with this Action.

 4          3.8    Non-Party: any natural person, partnership, corporation, association, or other legal

 5 entity not named as a Party to this Action.

 6          3.9    Party: any party to this Action, including all of its officers, directors, employees,

 7 consultants, retained experts, and Counsel (and their support staffs. For the avoidance of doubt,

 8 no putative class member other than a named plaintiff in the above-captioned litigation constitutes

 9 a Party to this Action, and no putative class member other than a named plaintiff may be given

10 access to Protected Material.

11          3.10   Producing Party: a Party or Non-Party that produces Disclosure or Discovery

12 Material in this Action.

13          3.11   Professional Vendors: persons or entities that provide litigation support services

14 (e.g., photocopying, videotaping, transcribing, translating, preparing exhibits or demonstrations,

15 and organizing, storing, or retrieving data in any form or medium or their employees and

16 subcontractors.

17          3.12   Protected Material: any Disclosure or Discovery Material that is designated as

18 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

19          3.13   Receiving Party: a Party that receives Disclosure or Discovery Material from a

20 Producing Party.

21          3.14   Support Staff: legal affiliates, including but not limited to paralegals, investigative,

22 technical, secretarial, clerical, assistants, vendors, and other personnel who are engaged in

23 assisting Counsel.

24 4.       SCOPE

25          The protections conferred by this Order cover not only Protected Material (as defined

26 above), but also: (1) any information copied or extracted from Protected Material; (2) all copies,

27 excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations,

28
                                     STIPULATED PROTECTIVE ORDER
                                                  4
 1 or presentations by Parties or their Counsel that might reveal Protected Material.

 2          Any use of Protected Material at trial shall be governed by the orders of the Court. This

 3 Order does not govern the use of Protected Material at trial.

 4 5.       DURATION

 5          Even after final disposition of this Action, the confidentiality obligations imposed by this

 6 Order shall remain in effect unless a Designating Party agrees otherwise in writing or a Court

 7 order otherwise directs. Final disposition shall be deemed to be final judgment herein after the

 8 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

 9 including the time limits for filing any motions or applications for extension of time pursuant to

10 applicable law.

11 6.       DESIGNATING PROTECTED MATERIAL

12          6.1     Initial Review of Highly Confidential Documents:           To reduce the risk of

13 proliferation of Switch’s Highly Confidential material and the burden of redacting Highly

14 Confidential Material for documents of minimal relevance, and prevent unnecessary duplication,

15 or digital proliferation of the information, documents designated as Highly Confidential by Switch

16 shall be made available for inspection, in a format allowing it to be reasonably reviewed and

17 searched, prior to reproduction. The Highly Confidential documents shall be made available for

18 inspection in a Tier 5 Platinum data center facility, on a secure computer (or computers) in a

19 secure room without Internet access or network access to other computers, and Plaintiff will not

20 copy, remove, or otherwise transfer any portion of Highly Confidential documents. Based on this

21 review, Counsel for Plaintiff may then identify documents containing Highly Confidential

22 Material that have sufficient relevance to warrant redaction and production.           Switch shall

23 subsequently duplicate requested documents with all Highly Confidential content redacted.

24          Switch will update Plaintiff regarding the number of documents designated as Highly

25 Confidential with each rolling production. If Plaintiff believes the quantity of documents renders

26 the above process for initial review unduly burdensome, the parties shall meet and confer in good

27 faith, or Plaintiff reserves the right to raise the issue with the Court.

28
                                       STIPULATED PROTECTIVE ORDER
                                                    5
 1          6.2    Exercise of Restraint and Care in Designating Material for Protection: Each Party

 2 or Non-Party that designates information or items for protection under this Order must take care to

 3 limit any such designation to specific material that qualifies under the appropriate standards. The

 4 Designating Party must designate for protection only those parts of material, documents, items, or

 5 oral or written communications that qualify so that other portions of the material, documents,

 6 items, or communications for which protection is not warranted are not swept unjustifiably within

 7 the ambit of this Order. Mass, indiscriminate, or routinized designations are prohibited.

 8          If it comes to a Designating Party’s attention that information or items that it designated

 9 for protection do not qualify for protection, then the Designating Party must promptly notify all

10 other Parties that it is withdrawing the inapplicable designation.

11          6.3    Manner and Timing of Designations: Except as otherwise provided in this Order

12 (see, e.g., Sec. 6.2(b below, or as otherwise stipulated or ordered, Disclosure or Discovery

13 Material that qualifies for protection under this Order must be clearly designated before the

14 material is disclosed or produced.

15          Designation in conformity with this Order requires:

16                 a)      For information in documentary form (e.g., paper or electronic documents,

17 but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

18 Party affix at a minimum, the legend “CONFIDENTIAL” (“CONFIDENTIAL legend”) or

19 “HIGHLY CONFIDENTIAL” (“HIGHLY CONFIDENTIAL legend”) to each page that contains

20 Protected Material. If only a portion or portions of the material on a page qualifies for protection,

21 the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

22 markings in the margins).

23                 b)      A Party or Non-Party that produces documents for inspection need not

24 designate them for protection until after the inspecting Party has indicated which documents it

25 would like duplicated and reviewed for redaction.           During the inspection and before the

26 designation, all of the material produced for inspection shall be deemed at least

27 “CONFIDENTIAL.” After the inspecting Party has identified the produced documents it wants

28
                                     STIPULATED PROTECTIVE ORDER
                                                  6
 1 duplicated and reviewed for redaction, the Producing Party must determine which produced

 2 documents, or portions thereof, qualify for protection under this Order. Then, before producing

 3 the specified documents, the Producing Party must affix the “CONFIDENTIAL legend” or

 4 “HIGHLY CONFIDENTIAL legend” to each page that contains Protected Material. If only a

 5 portion or portions of the material on a page qualifies for protection, the Producing Party also must

 6 clearly identify the protected portion(s (e.g., by making appropriate markings in the margins.

 7                  c      For testimony given in depositions, the Designating Party may identify any

 8 Disclosure or Discovery Material on the record, before the close of the deposition, as protected

 9 testimony. In addition, any Party or Non-Party that sponsors, offers, or gives deposition testimony

10 has up to thirty (30 days after the receipt of the written transcript to identify specific portions of

11 the testimony as to which “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” protection is

12 sought.     The entire transcript of any deposition will be treated as if designated

13 “CONFIDENTIAL” until this thirty (30 day period has elapsed. Only those portions of the

14 testimony that are properly designated for protection within thirty (30 days shall be covered by

15 the provisions of this Order.

16                  d      The court reporter must affix on each page containing Protected Material

17 the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” as instructed by the Party or

18 Non-Party offering or sponsoring the witness or presenting the testimony.

19                  e      For information produced in some form other than documentary and for any

20 other tangible items, that the Producing Party affix in a prominent place on the exterior of the

21 container or containers in which the information is stored the legend “CONFIDENTIAL” or

22 “HIGHLY CONFIDENTIAL.” If only a portion or portions of the information warrants

23 protection, the Producing Party, to the extent practicable, shall identify the protected portion(s.

24           6.4    Inadvertent Failures to Designate: If timely corrected, an inadvertent failure to

25 designate qualified information or items does not, standing alone, waive the Designating Party’s

26 right to secure protection under this Order for such material; provided, however, that a failure to

27 serve a timely notice of designation of deposition testimony as required by this Order, even if

28
                                      STIPULATED PROTECTIVE ORDER
                                                   7
 1 inadvertent, waives any protection for deposition testimony. If a Party designates a document as

 2 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Information after it was initially produced,

 3 the Receiving Party, on notification of the designation, must make a reasonable effort to assure

 4 that the document is treated in accordance with the provisions of this Order. No Party shall be

 5 found to have violated this Order for failing to maintain the confidentiality of material during a

 6 time when that material has not been designated “CONFIDENTIAL” Information, even where the

 7 failure to so designate was inadvertent and where the material is subsequently designated

 8 “CONFIDENTIAL” Information.

 9 7.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

10          7.1     Timing of Challenges: Any Party or Non-Party may challenge a designation of

11 confidentiality at any time that is consistent with the Court’s Scheduling Order. Unless a prompt

12 challenge to a Designating Party’s confidentiality designation is necessary to avoid foreseeable,

13 substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of the

14 litigation, a Party does not waive its right to challenge a confidentiality designation by electing not

15 to mount a challenge immediately after the original designation is disclosed.

16          7.2     Meet and Confer: The Challenging Party shall initiate the dispute resolution

17 process by providing written notice of each designation it is challenging and describing the basis

18 for each challenge. To avoid ambiguity as to whether a challenge has been made, the written

19 notice must recite that the challenge to confidentiality is being made in accordance with this

20 specific paragraph of this Order. The Parties shall attempt to meet and confer and resolve each

21 challenge in good faith and must begin the process by conferring directly within seven (7) days of

22 the date of service of notice. In conferring, the Challenging Party must explain the basis for its

23 belief that the confidentiality designation was not proper and must give the Designating Party an

24 opportunity to review the designated material, to reconsider the circumstances, and, if no change

25 in designation is offered, to explain the basis for the chosen designation. A Challenging Party

26 may proceed to the next stage of the challenge process only if it has engaged in this meet and

27 confer process first or establishes that the Designating Party is unwilling to participate in the meet

28
                                      STIPULATED PROTECTIVE ORDER
                                                   8
 1 and confer process in a timely manner.

 2          7.3    Judicial Intervention.   If the Parties cannot resolve a challenge without court

 3 intervention, the Designating Party may file a discovery motion pursuant to L.R. 26-7 to retain the

 4 confidentiality of the challenged information or for other appropriate relief. Each such motion

 5 must be accompanied by a competent declaration affirming that the movant has complied, or

 6 attempted to comply, with its meet and confer requirements imposed in the preceding paragraph.

 7 Alternatively, should the Designating Party believe it is necessary, the Party may apply for

 8 emergency relief no later than 14 days after the parties agree that the meet and confer process will

 9 not resolve their dispute. Failure by the Designating Party to make such a motion or emergency

10 motion within the time frame designated in this paragraph shall automatically waive the

11 confidentiality designation for each challenged designation. In addition, the Challenging Party

12 may file a motion challenging a confidentiality designation at any time if there is good cause for

13 doing so, including a challenge to the designation of a deposition transcript or any portions

14 thereof. Each such motion must be accompanied by a competent declaration affirming that the

15 movant has complied, or attempted to comply, with its meet and confer requirements imposed in

16 the preceding paragraph.

17 8.       ACCESS TO AND USE OF PROTECTED MATERIAL

18          8.1    Basic Principles: A Receiving Party may use Protected Material that is disclosed or

19 produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

20 defending, or attempting to settle this Action. Such Protected Material may be disclosed only to

21 the categories of persons and under the conditions described in this Order. When the Action has

22 been terminated, a Receiving Party must comply with the provisions of Section 14 below.

23 Protected Material must be stored and maintained by a Receiving Party at a location and in a

24 secure manner that ensures that access is limited to the persons authorized under this Order.

25          8.2    Disclosure of “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” Information or

26 Items: Unless otherwise ordered by the Court or permitted in writing by the Designating Party, a

27

28
                                     STIPULATED PROTECTIVE ORDER
                                                  9
 1 Receiving Party may disclose any information or item designated “CONFIDENTIAL” or

 2 “HIGHLY CONFIDENTIAL” only to:

 3                 a)      Counsel for the Parties and employees (independent contractors) of counsel

 4 who have responsibility for the Action;

 5                 b)      the Parties, and officers, directors, or employees of the Receiving Party but

 6 only to the extent counsel determines in good faith that the officer, director, or employee’s

 7 assistance is reasonably necessary to the conduct of the litigation in which the information is

 8 disclosed;

 9                 c)      the Counsel representing insurer or indemnitor of any Defendant, including

10 the insurer’s or indemnitor’s legal team;

11                 d)      Experts (as defined in this Order), consultants, and/or investigators

12 employed by the Parties or Counsel to whom disclosure is reasonably necessary for this Action

13 and who have signed the “Acknowledgment and Agreement to Be Bound” attached hereto as

14 Exhibit A;

15                 e)      the Court and its personnel;

16                 f)      a court of competent jurisdiction in a proceeding by a Party or non-Party in

17 connection with this Action (e.g., in connection with a subpoena or similar discovery request made

18 to obtain discovery material for use in this Action), provided that the Disclosing Party submits the

19 same under seal;

20                 g)      court reporters and their staff engaged for depositions;

21                 h)      professional jury or trial consultants, mock jurors, and Professional Vendors

22 to whom disclosure is reasonably necessary for this Action and who have signed Exhibit A;

23                 i)      the author or recipient of a document containing the information or a

24 custodian or other person who otherwise possessed or knew the information;

25                 j)      during their depositions, witnesses, and attorneys for witnesses, in the

26 Action to whom disclosure is reasonably necessary provided: (1) the deposing party requests that

27 the witness sign Exhibit A; and (2) they will not be permitted to keep any Protected Material

28
                                     STIPULATED PROTECTIVE ORDER
                                                  10
 1 unless they sign Exhibit A, unless otherwise agreed by the Designating Party or ordered by the

 2 Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected

 3 Material may be separately bound by the court reporter and may not be disclosed to anyone except

 4 as permitted under this Order;

 5                  k)     any mediator or settlement officer, and their supporting personnel, mutually

 6 agreed upon by any of the Parties engaged in settlement discussions; and

 7                  l)     other persons only by written consent of the Designating Party or upon

 8 order of the Court and on such conditions as may be agreed or ordered.

 9          Prior to the use of any Protected Material at a hearing to be held in open court, Counsel

10 who desires to use such Protected Material shall take reasonable steps to afford Counsel for the

11 Designating Party a reasonable opportunity to object to the disclosure in open court of such

12 Protected Material.

13          Unless otherwise permitted by statute, rule, or prior Court order, papers filed with the

14 Court under seal shall be accompanied by a contemporaneous motion for leave to file those

15 documents under seal, and shall be filed consistent with the Court’s electronic filing procedures.

16 The party filing the papers bears the burden of overcoming the presumption in favor of public

17 access to papers filed in court only with respect to the Protected Material included in the papers

18 that the filing party designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If the party

19 filing the papers includes Protected Material designated “CONFIDENTIAL” by another Party or

20 Non-Party, the Designating Party shall bear the burden of overcoming said presumption in its brief

21 filed in response to the filing party’s motion to seal.

22 9.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
            OTHER LITIGATION
23

24          If a Party is served with a subpoena or a court order issued in other litigation that compels

25 disclosure of any information or items designated in this Action as Protected Material, that Party

26 must: (a) promptly notify in writing the Designating Party and provide to the Designating Party a

27 copy of the subpoena or court order; (b) promptly notify in writing the party who caused the

28
                                      STIPULATED PROTECTIVE ORDER
                                                   11
 1 subpoena or order to issue in the other litigation that some or all of the material covered by the

 2 subpoena or order is subject to this Order, providing a copy of this Order; and (c) cooperate with

 3 respect to all reasonable procedures sought to be pursued by the Designating Party whose

 4 Protected Material may be affected.

 5          If the Designating Party timely seeks a protective order, the Party served with the subpoena

 6 or court order shall not produce any information designated in this Action as “CONFIDENTIAL”

 7 or “HIGHLY CONFIDENTIAL” before a determination by the court from which the subpoena or

 8 order issued, unless the Party has obtained the Designating Party’s permission. The Party to

 9 whom the subpoena or document demand is directed shall not take any position concerning the

10 propriety of such subpoena or document demand or the discoverability of the information sought

11 that is adverse to the Designating Party should the Designating Party oppose the request for

12 production of such documents or information. The Designating Party shall bear the burden and

13 expense of seeking protection in that court of its confidential material and nothing in these

14 provisions should be construed as authorizing or encouraging a Receiving Party in this Action to

15 disobey a lawful directive from another court or to take steps to protect Protected Material from

16 disclosure other than what is stated herein.

17 10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
            THIS LITIGATION
18

19          The terms of this Order are applicable to information produced by a Non-Party in this

20 Action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”                                Such

21 information produced by Non-Parties in connection with this litigation is protected by the

22 remedies and relief provided by this Order. Nothing in these provisions should be construed as

23 prohibiting a Non-Party from seeking additional protections.

24          In the event that a Party is required, by a valid discovery request in this Action, to produce

25 a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

26 with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

27

28
                                     STIPULATED PROTECTIVE ORDER
                                                  12
 1                  a)     promptly notify in writing the requesting Party and the Non-Party that some

 2 or all of the information requested is subject to a confidentiality agreement with a Non-Party;

 3                  b)     promptly provide the Non-Party with a copy of the Order in this Action, the

 4 relevant discovery request(s), and a reasonably specific description of the information requested;

 5 and

 6                  c)     make the information requested available for inspection by the Non-Party, if

 7 requested.

 8          If the Non-Party fails to seek a protective order from this Court within 14 days of receiving

 9 the notice and accompanying information, the Receiving Party may produce the Non-Party’s

10 confidential information responsive to the discovery request. If the Non-Party timely seeks a

11 protective order, the Receiving Party shall not produce any information in its possession or control

12 that is subject to the confidentiality agreement with the Non-Party before a determination by the

13 court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

14 seeking protection in this court of its Protected Material.

15 11.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

16          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

17 Material to any person or in any circumstance not authorized under this Order, the Receiving Party

18 must immediately (a) use its best efforts to retrieve (if possible) all unauthorized copies of the

19 Protected Material, (b) inform the person or persons to whom unauthorized disclosures were made

20 of the inadvertent disclosure, and (c) if the Protected Material has been reviewed by an person not

21 bound by this Order request such person or persons to execute the “Acknowledgment and

22 Agreement to Be Bound” (Exhibit A).

23 12.      INADVERTENT PRODUCTION                     OF        PRIVILEGED      OR      OTHERWISE
            PROTECTED MATERIAL
24

25          When a Producing Party gives notice to Receiving Parties that certain inadvertently

26 produced Disclosure or Discovery Material is subject to a claim of privilege or other protection,

27 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

28
                                      STIPULATED PROTECTIVE ORDER
                                                   13
     Case 2:18-cv-01471-JCM-VCF Document 113 Filed 02/05/20 Page 15 of 20




 1 26(b)(5)(B). Pursuant to Federal Rules of Evidence 502(d) and (e), the Parties agree that the

 2 inadvertent disclosure or production of documents protected by the attorney-client privilege, work-

 3 product protection, or other privileges or protections will not constitute a waiver of the privilege or

 4 protection by the Designating Party in this Action or any other federal or state proceeding.

 5 13.      MISCELLANEOUS

 6          13.1    Right to Further Relief: Nothing in this Order abridges the right of any person to

 7 seek its modification by the Court in the future.

 8          13.2    Right to Assert Other Objections: By stipulating to the entry of this Order no Party

 9 waives any right it otherwise would have to object to disclosing or producing any information or

10 item on any ground not addressed in this Order. Similarly, no Party waives any right to object on

11 any ground to use in evidence of any of the material covered by this Order.

12          13.3 Filing Protected Material: A Party that seeks to file under seal any Protected
                                                                                      IA
13 Material must comply with all of this Court’s applicable local rules including L.R. 10-5.

14          13.4    Party’s Own Use: This Order has no effect upon, and shall not apply to, the Parties’

15 use of their own documents for any purpose. Nothing herein shall impose any restrictions on the

16 use or disclosure by a Party of documents, materials, or information designated as Protected

17 Material that has been generated or obtained lawfully by that Party independently of these

18 proceedings.

19          13.5    Control of Documents: Counsel for the Parties shall make reasonable efforts to

20 prevent unauthorized or inadvertent disclosure of Protected Material. Counsel shall maintain the

21 originals of the forms signed by persons acknowledging their obligations under this Order for a

22 period of three years after the final disposition of these proceedings.

23          13.6    All Disclosure or Discovery Material to be used only for this Action: All

24 Disclosure or Discovery Material, other than Disclosure or Discovery Material that is publicly

25 available, must be used by the Receiving Party solely for the purpose of this Action. Disclosure or

26 Discovery Material produced to a Party or Parties, or their Counsel, shall not be used by any Party,

27 or their Counsel, in any other litigation, or for any purpose other than the prosecution or defense of

28
                                      STIPULATED PROTECTIVE ORDER
                                                   14
 1 this Action. Neither Party may share any information produced hereunder with a third party not

 2 explicitly authorized herein.

 3          13.7    Transmission of notification by email to a Party’s/Non-Party’s Counsel is

 4 acceptable for all notification purposes within this Order. A Non-Party may designate an

 5 alternative representative for notification purposes if it is not represented by counsel.

 6          13.8    This Order is for the sole purpose of facilitating discovery in the above-styled and

 7 numbered cause, and the content obtained under the protection of this Order may only be used for

 8 this case. It is expressly ordered that this Order will not in any manner be disclosed to the jury in

 9 the above-styled and numbered cause. It is further ordered that this Order will not be used in any

10 manner or form (direct or indirect) as evidence in any trial or any hearing or be referred to in any

11 trial or any hearing on the merits of the case, except in a hearing that involves issues related to the

12 enforcement of any provision of this Order. It is further ordered that this provision is absolutely

13 and completely essential to this Order and that this paragraph is not severable from any remaining

14 paragraph or provision of this Order.

15 14.      FINAL DISPOSITION

16          After the final disposition of this Action, as defined in paragraph 5, within 60 days of a

17 written request by the Designating Party, each Receiving Party must return all Protected Material

18 to the Producing Party or destroy such material. As used in this subdivision, “all Protected

19 Material” includes all copies, abstracts, compilations, summaries, and any other format

20 reproducing or capturing any of the Protected Material.           Whether the Protected Material is

21 returned or destroyed, the Receiving Party must submit a written certification to the Producing

22 Party (and, if not the same person or entity, to the Designating Party) by the 60-day deadline that:

23 (1) identifies (by category, where appropriate) all the Protected Material that was returned or

24 destroyed; and (2) affirms that the Receiving Party has not retained any copies, abstracts,

25 compilations, summaries or any other format reproducing or capturing any of the Protected

26 Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

27 pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

28
                                      STIPULATED PROTECTIVE ORDER
                                                   15
 1 correspondence, deposition and trial exhibits, expert reports, attorney work product, and

 2 consultant and expert work product, even if such materials contain Protected Material, provided

 3 that such counsel and employees of such counsel shall not disclose such material to any person,

 4 except pursuant to court order. No privileged material need be turned over even if it contains

 5 Protected Material, but must be destroyed. Each party may retain one archival copy and any such

 6 archival copies that contain or constitute Protected Material remain subject to this Order as set

 7 forth in Section 5 above.

 8         Any violation of this Order may be punished by any and all appropriate measures

 9 including, without limitation, contempt proceedings and/or monetary sanctions.

10         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

11
     Dated: February 5, 2020                   GLANCY PRONGAY & MURRAY LLP
12

13                                             By: s/ Leanne H. Solish
                                               Joshua L. Crowell, Esq.
14                                             Leanne H. Solish, Esq.
                                               Stan Karas, Esq.
15                                             1925 Century Park East, Suite 2100
                                               Los Angeles, CA 90067
16
                                               Lead Counsel for Lead Plaintiff and the Class
17
                                               MUEHLBAUER LAW OFFICE, LTD.
18                                             Andrew R. Muehlbauer, Esq.
                                               7915 West Sahara Ave., Suite 104
19                                             Las Vegas, NV 89117
20                                             Liaison Counsel for Lead Plaintiff and the
                                               Class
21

22 Dated: February 5, 2020                     LATHAM & WATKINS LLP
23
                                               By: s/ Andrew R. Gray
24                                             Michele D. Johnson
                                               Andrew R. Gray
25                                             650 Town Center Dr.
                                               Costa Mesa, CA 92626
26

27

28
                                    STIPULATED PROTECTIVE ORDER
                                                 16
                                        LATHAM & WATKINS LLP
 1                                      Joshua G. Hamilton
                                        10250 Constellation Blvd., Suite 1100
 2                                      Los Angeles, CA 90067
 3                                      PISANELLI BICE PLLC
                                        Todd L. Bice, Esq., Bar No. 4534
 4                                      Ava M. Schaefer, Esq., Bar No. 12698
                                        400 South 7th Street, Suite 300
 5                                      Las Vegas, NV 89101
 6                                      Attorneys for Defendants Switch, Inc., Rob
                                        Roy, Gabe Nacht, Zareh Sarrafian, Donald
 7                                      Snyder, Tom Thomas, and Bryan Wolf
 8
     Dated: February 5, 2020              GREENBERG TRAURIG, LLP
 9
                                        By: s/ Daniel J. Tyukody
10                                      Daniel J. Tyukody, Esq.
                                        1840 Century Park East, Suite 1900
11                                      Los Angeles, Ca 90067-2121
12                                      GREENBERG TRAURIG, LLP
                                        Mark E. Ferrario, Esq. (Bar No. 1625)
13                                      Christopher R. Miltenberger (Bar No. 10153)
                                        10845 Griffith Park Drive, Suite 600
14                                      Las Vegas, Nevada 89135
15
                                        Attorney For Defendants Goldman Sachs & Co. LLC,
16                                      J.P. Morgan Securities LLC, BMO Capital Markets
                                        Corp., Wells Fargo Securities, Llc, Citigroup Global
17                                      Markets Inc., Credit Suisse Securities, Jefferies LLC,
                                        BTIG, LLC, Raymond James & Associates, Inc.,
18                                      Stifel, Nicolaus & Company, Inc., and William Blair
                                        & Company, L.L.C.
19

20

21 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

22
            2-6-2020
23 DATED:________________________

24

25

26
   ____________________________________
27 Honorable Judge Cam Ferenbach
   United States Magistrate Judge
28
                               STIPULATED PROTECTIVE ORDER
                                            17
 1                                                  EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I,                              [print or type full name], of

 4 [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5 understand the Stipulated Protective Order that was issued by the United States District Court for

 6 the District of Nevada on ___________ in the case of Mingbo Cai v. Switch Inc., et al., Case No.

 7 2:18-cv-01471-JCM-VCF (D. Nev.). I agree to comply with and to be bound by all the terms of

 8 this Stipulated Protective Order and I understand and acknowledge that failure to so comply could

 9 expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will

10 not disclose in any manner any information or item that is subject to this Stipulated Protective

11 Order to any person or entity except in strict compliance with the provisions of this Order.

12          I further agree to submit to the jurisdiction of the United States District Court for the

13 District of Nevada for the purpose of enforcing the terms of this Stipulated Protective Order, even

14 if such enforcement proceedings occur after termination of this action. I hereby appoint

15                   [print or type full name] of                                      [print or type

16 full address and telephone number] as my California agent for service of process in connection

17 with this action or any proceedings related to enforcement of this Stipulated Protective Order.

18

19 Date:

20 City and State where sworn and signed:

21
     Printed name:
22

23 Signature:

24

25

26

27

28
                                      STIPULATED PROTECTIVE ORDER
                                                   18
 1                                        EXHIBIT B
 2               SWITCH STANDARD REDACTION PROTOCOL
 3
   Purpose – Given the critical nature of data-center services, Switch is at a high risk
   for espionage, sabotage, or terrorism. This is private information that assailants
 4 would need to hack, break into, or disrupt services at Switch.

 5
   Highly Confidential Information - If a document is responsive, but it contains the
 6
   following technical information, it is “Highly Confidential Information” and will be
 7 redacted as set forth below.

 8
     Information                               Redaction Action to Take
 9   Username/Project name                     Redact all
     Passwords/Code Words
10   Technical Design Specifications:          Redact all technical details.
        1. Cage numbers
11      2. Rack numbers
        3. PDU numbers
12      4. Sector numbers
        5. NAP numbers
13      6. Circuit numbers
        7. Model numbers
14      8. ASN Numbers
        9. Passwords / pass phrases
15      10. Customer code names for projects
        11. Power usage levels (e.g.
16          kwh/kw/kva/mwh/mw/mva)

17   Equipment Model       Numbers/Serial Redact all numbers/letters (leave
     Numbers                              “Model/Serial Number” if possible)
18   IP Addresses                         Redact all digits
                                          (leave “IP Address” if possible)
19   Social Security Numbers              Redact all 7 digits
                                          (leave “social security” if possible)
20   Physical Service Address (e.g. for Redact         everything      but    leave
     carrier services)                    City/State/Zip
21   Account Numbers                      Redact all numbers/letters, however, if
                                          numbers(s)/letter(s) are necessary to
22                                        identify different accounts, redact all
                                          but those number(s)/letter(s) necessary
23                                        for identification
24

25

26

27

28
                                 STIPULATED PROTECTIVE ORDER
                                              19
